Case 1:20-cv-20079-AHS Document 87 Entered on FLSD Docket 10/29/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 1:20-cv-20079-SINGHAL/LOUIS

  BRUCE MUNRO, et al.,

                 Plaintiffs,

  v.

  FAIRCHILD TROPICAL BOTANIC
  GARDEN, INC., et al.,

                 Defendants.
                                                      /

                                 ORDER ON DISCOVERY DISPUTE

         THIS CAUSE is before the Court on Defendants Fairchild Tropical Botanic Garden, Inc.,

  Kilburn Live, LLC, Night Garden, LLC, and Nanette M. Zapata’s Notice of Discovery Hearing

  (ECF No. 84). This Motion was referred to the undersigned United States Magistrate Judge,

  pursuant to 28 U.S.C. § 636 and the Magistrate Judge Rules of the Local Rules of the Southern

  District of Florida, by the Honorable Raag Singhal, United States District Judge (ECF Nos. 27;

  53). A discovery hearing was held on the noticed dispute on October 28, 2020. This Order

  succinctly memorializes but does not alter the rulings made in open court.

         Defendants seek the production of a physical copy of Plaintiffs’ three contested works of

  art in the United States pursuant to Defendants’ Second Request for Production. In response to

  these requests, Plaintiffs answered that they would make demonstrative exemplars of the contested

  works available for inspection but did not specify where they would make these exemplars

  available. This issue was previously addressed at the October 15, 2020 hearing, at which the Court

  ordered the Parties to confer regarding the feasibility of shipping the specimens and whether they

  can be shipped in a manner that would afford Defendants and their expert a meaningful opportunity

                                                  1
Case 1:20-cv-20079-AHS Document 87 Entered on FLSD Docket 10/29/2020 Page 2 of 2




  to examine the contested artwork.

         As a result of this conferral, Plaintiffs have now agreed to ship physical specimens to

  Plaintiffs’ counsel’s office for visual inspection only. In limiting the inspection, Plaintiffs rely on

  Webster Dictionary’s definition of ‘inspection’ as entailing only a visual review devoid of touch.

  Defendants object, averring that a physical inspection, including the ability to touch and measure

  the physical works, is necessary. Defendants further request that the separate component parts of

  each of the three contested works be shipped to Defendants; a new request, not codified in any of

  Defendants’ propounded discovery requests. To resolve this dispute, the following has been

  ordered:

         Plaintiffs shall ship physical specimens of the three contested works of art as agreed to

  during conferral. Prior to shipping these specimens, Plaintiffs will provide Defendants with

  detailed photographs of the artworks. 14 days prior to the scheduled inspection date, Defendants

  shall provide Plaintiffs with a protocol for the examination and inspection of the art. Any

  examination or test Defendants intend to perform that exceeds a visual inspection must be

  described with sufficient specificity for Plaintiffs to understand the extent to which the art would

  be manipulated. If Plaintiffs object to any step, they must do so in writing, specifying the basis for

  the objection and proposing alternative measures to accomplish the step at issue. If the Parties fail

  to resolve Plaintiffs’ objections prior to the scheduled inspection, Plaintiffs may move for a

  protective order.

         DONE AND ORDERED in Chambers, in Miami, Florida, this 29th day of October, 2020.



                                                         __________________________
                                                         LAUREN F. LOUIS
                                                         UNITED STATES MAGISTRATE JUDGE



                                                    2
